OPINION OF THE COURT
Per Curiam.
Respondent, Michael J. Nelson, was admitted to the practice of law in the State of New York by the First Judicial Depart*137ment on February 14, 1972. At all times relevant to this proceeding, respondent has maintained his principal place of business, as an officer of a company, within the First Judicial Department.
On October 18, 2001, respondent was charged in a felony criminal complaint filed in the Supreme Court of the State of New York, New York County, with falsifying business records in violation of Banking Law § 672, an E felony. On October 30, 2001, respondent consented to be prosecuted by a superior court information and pleaded guilty to the one-count indictment. On November 8, 2001, respondent was sentenced to a fine of $1 million and a $250 surcharge.
The Departmental Disciplinary Committee now seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b), on the ground that he has been automatically disbarred upon his conviction of a felony, as defined by Judiciary Law § 90 (4) (e).
Respondent’s counsel has submitted a letter in reply, in which respondent does not contest the factual basis of the petition and, although he has never practiced law, consents to the surrender of his license to practice law.
Having been convicted of a felony within the meaning of Judiciary Law § 90 (4) (e), respondent automatically ceased to be an attorney by operation of law upon entry of his guilty plea.
Accordingly, the Disciplinary Committee’s petition should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law.
Nardelli, J.P., Tom, Andrias, Rubin and Buckley, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York nunc pro tunc to October 30, 2001.